Citation Nr: 1039958	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  05-14  015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II 
(DM), including as a result of exposure to Agent Orange (AO).

2.  Entitlement to service connection for right shoulder bursitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The Veteran had active service from July 1972 to July 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in Washington, 
DC.  Thereafter, the Roanoke, Virginia, RO assumed jurisdiction.  

This matter was previously before the Board in December 2007 and 
November 2008 at which time it was remanded for further development.  

The issue of service connection for bursitis of the right shoulder is 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required on his part.  


FINDING OF FACT

Diabetes Mellitus was not present in service; any current Diabetes 
Mellitus is not related to disease or injury or other incident in 
service; Diabetes Mellitus did not manifest to a compensable degree 
within a year following separation from active duty; and the Veteran 
did not set foot on the landmass or the inland waters of the Republic 
of Vietnam.


CONCLUSION OF LAW

Diabetes Mellitus was not incurred in or aggravated during military 
service; and DM may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

      Diabetes Mellitus

Service connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted 
during service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of continuity 
of symptomatology after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the 
second and third Shedden/Caluza element is through a demonstration of 
continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see 
also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can demonstrate (1) 
that a condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. App. 
at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for purposes 
of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 
Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible flatness 
of his feet); Espiritu, 2 Vet. App. at 494- 95 (lay person may 
provide eyewitness account of medical symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by contemporaneous 
medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006).

Certain chronic diseases, including Diabetes Mellitus, may be 
presumed to have been incurred during service if they become 
manifested to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

The Veteran's claim is specifically based on the theory that service 
connection is warranted based on a special presumption regarding 
exposure to herbicide agents.  Specifically, under the provisions of 
38 C.F.R. § 3.309(e), if a Veteran was exposed to an herbicide agent, 
including Agent Orange, during active military, naval, or air service 
and has a disease listed in 38 C.F.R. § 3.309(e), such disease shall 
be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied.  These diseases include 
Diabetes Mellitus.

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a Veteran who, 
during active military, naval, or air service, served in the Republic 
of Vietnam during the Vietnam Era shall be presumed to have been 
exposed during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not exposed to 
any such agent during that service.  The last date on which such a 
Veteran shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and ending on 
May 7, 1975 (the "Vietnam Era").

"Service in the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

An opinion of the General Counsel for VA held that service on a deep-
water naval vessel off the shores of Vietnam without proof of actual 
duty or visitation in the Republic of Vietnam may not be considered 
service in the Republic of Vietnam for purposes of 38 U.S.C.A. 
§ 101(29)(A), which defines the Vietnam era as the period beginning 
on February 28, 1961, and ending on May 7, 1975; and that this was 
not inconsistent with the definition of service in the Republic of 
Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97 
(July 23, 1997).

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) upheld 
VA's interpretation that, for purposes of applying the presumption of 
exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the 
serviceman must have actually been present at some point on the 
landmass or the inland waters of Vietnam during the Vietnam conflict.  
Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008).

In Haas, the Federal Circuit reversed an earlier United States Court 
of Appeals for Veterans Claims (Court) ruling, in which the Court 
rejected VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) that 
required the service member's presence at some point on the landmass 
or the inland waters of Vietnam.  Id.  In reversing, the Federal 
Circuit held that the Veteran was free to show that he was actually 
exposed to herbicides while on board his ship as it traveled near the 
Vietnamese coast.  However, he was not entitled to the benefit of the 
presumptions set forth in 38 U.S.C. § 1116 and the corresponding VA 
regulations, which are limited to those who "served in the Republic 
of Vietnam."

In sum, 38 C.F.R. § 3.307(a)(6)(iii), requires that for presumptive 
service connection on the basis of herbicide exposure in Vietnam, the 
claimant must have actually been present at some point on the 
landmass or the inland waters of Vietnam during the Vietnam conflict.

Even if a Veteran is found not entitled to a regulatory presumption 
of service connection, the claim must still be reviewed to determine 
if service connection can be established on a direct basis.  Stefl v. 
Nicholson, 21 Vet App 120 (2007).

Service treatment records contain no complaints, findings, or 
diagnoses referable to DM.  At the time of the Veteran's June 1976 
discharge examination, urinalysis testing revealed negative findings 
for albumin and sugar.  

The Veteran's service personnel records do not reveal any service in 
Vietnam.  In a November 2004 reply to a request for verification of 
service in Vietnam, it was indicated that there was no evidence in 
the Veteran's file to substantiate any service in the Republic of 
Vietnam.  

The Board notes that the Veteran was scheduled for a videoconference 
hearing before a hearing officer at the RO in November 2009.  
Unfortunately, the equipment malfunctioned.  However, an informal 
hearing conference was held by telephone.  In the memorandum prepared 
following the informal hearing, it was indicated that exposure to 
herbicides was claimed due to service in the waters of Vietnam.  The 
Veteran indicated that he was aboard a ship that entered the 
waterways of Vietnam sometime in 1974.  He specifically stated that 
he did not leave this ship or set foot on land; however, the Veteran 
indicated that while on board this ship he handled equipment that was 
used on the mainland and was contaminated with herbicides.  The 
Veteran stated that he was unable to give specific dates or 
locations, nor did he remember the name of the vessel.  He did report 
that he boarded it at Okinawa.  The hearing officer indicated that 
based upon these statements, he told the Veteran that he would 
request his personnel file to attempt to verify his statements.  He 
further noted that he told the Veteran that ship logs might be 
requested if it could be determined what vessel he was on.  The 
Veteran was asked to submit a statement with complete recollection of 
his service in the waters of Vietnam.  It was noted that if the case 
went to the Board, the Veteran would like to present testimony before 
a Veterans Law Judge.  

In December 2009, the RO sent the Veteran a letter asking that he 
provide the dates he disembarked from the ship, the reason for 
disembarkment, and the location of disembarkment.  

In January 2010, in response to a December 2009 request for 
verification that the Veteran had exposure to herbicides, it was 
noted that the Veteran had no record of herbicide exposure.  

Service personnel records obtained in conjunction with the Veteran's 
claim also reveal no findings of his serving on a ship that entered 
the waters of Vietnam during his period of active service.  

In a May 2010 written argument, the Veteran's representative noted 
that the Veteran's military occupational specialty was recorded as 
3533, tractor-trailer operator.  He further observed that the Veteran 
was granted a secret clearance in August 1972.  He noted that a 
review of the Veteran's proficiency and conduct marks indicated he 
was stationed with the 3rd Marine Division from April 1974 to May 
1975.  He observed that a late entry indicated that in December 1974, 
the Veteran was sent on temporary additional duty (TAD) to an 
undisclosed location/unit.  

The representative also noted that in an August 1974 letter of 
appreciation, it was indicated that during the period from August 6-
12 1974, an increase of workload was required due to the 4th Marines 
float turn-around.  

The representative further indicated that a December 11, 1974, 
memorandum requested a reproduction of the appellant's service record 
book.  He further observed that on January 23, 1975, a message was 
sent to Marine Headquarters noting it was the third request for the 
Veteran's service book, with the first request having been sent in 
July 1974 and the second in November 1974.  

The representative also noted that a notice dated January 25, 1975, 
declared the subject-named man's original jacket is lost.  If found 
please return to DGK room 1217 to combine with material.  The 
representative indicated that the available personnel records contain 
double and at times triple copies of some documents, however, it was 
not clear whether the original file was ever recovered.  

The representative further indicated that it was unclear if an 
adequate line of questioning was presented at the November 2009 
informal hearing to adequately narrow the date for the shipboard 
service.  The representative stated that there were two highly 
probable periods when the Veteran may have been on board the naval 
ship, the first being when he was called upon to assist in a "float 
turn-around" for the 4th Marine regiment in August 1974 and the 
second being the TAD period that began in December 1974.  

The representative also requested that the Veteran be scheduled for a 
hearing before a Veterans Law Judge.  The requested hearing was 
scheduled for August 12, 2010, and the Veteran failed to appear for 
the requested hearing.  

The Veteran does not contend that he developed Diabetes Mellitus 
during service or that it manifested to a compensable level within 
the first year after service; and there is no evidence of the disease 
in service or during the presumptive period.

The Veteran contends that he is entitled to a presumption of service 
connection for his Diabetes Mellitus due to his exposure to Agent 
Orange during his military service in the waters of Vietnam.  While 
he reported that he was on a ship in the waters of Vietnam and during 
that time was exposed to equipment that had been on the mainland and 
sprayed with Agent Orange, he has not provided the name of the ship 
he was on or the time frame when he claims to have been on the ship.  
Although the Veteran's representative has indicated that the 
Veteran's personnel folder contains two probable time frames when the 
Veteran may have been on board a ship, there is no indication in the 
personnel records that he was on a ship.  Moreover, at the time of 
the November 2009 informal hearing, the Veteran indicated he could 
not remember the name of the ship or the time frame.  Furthermore, he 
was asked to provide such information in writing and has not done so.  
He was also given the opportunity to provide more details at the 
scheduled August 2010 hearing but he did not show for the hearing and 
has provided no good cause for his failure to appear.  

As to possible missing personnel records, the Board notes that the 
Veteran's entire personnel file was forwarded in conjunction with a 
November 2009 request from the RO.  There is no indication that any 
records are missing.  However, when a veteran's service records are 
unavailable, through no fault of his, VA's duty to assist, duty to 
provide reasons and bases for its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule is heightened.  
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991)).  This, however, does not lower the 
threshold for an allowance of a claim, for example, where the 
evidence almost but not quite reaches the positive-negative balance.  
In other words, the legal standard for proving a claim is not 
lowered; rather, the Board's obligation to discuss and evaluate 
evidence is heightened.  Cromer v. Nicholson, 19 Vet App 215 (2005); 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The Veteran has indicated that he never stepped foot in Vietnam.  
While he has indicated that he was exposed to herbicides while aboard 
a ship in the waters of Vietnam, the evidence of record does not 
demonstrate that he was aboard a ship in the waters of Vietnam at 
anytime.  Moreover, as noted above, the Veteran has been asked to 
provide information as to the name of the ship and the time he was on 
the ship and has not done so.  

To the extent the Veteran asserts that he was in the waters in 
Vietnam, this contention is inconsistent with the evidence of record.  
The official records are more probative than his statements made many 
years after the events in question and during his efforts to obtain 
compensation.

Therefore, although the Veteran carries a diagnosis of Diabetes 
Mellitus, presumptive service connection due to herbicide exposure, 
based on service in the Republic of Vietnam, is not warranted.  
38 C.F.R. § 3.309(e).

There is no other basis on which to grant service connection for 
Diabetes Mellitus, first manifested decades after the Veteran was 
discharged from service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  Nor are there any opinions 
beneficial to the Veteran's claim.  While the Veteran himself has 
attributed the diagnosis of Diabetes Mellitus to Agent Orange 
exposure in service, there is no indication that he has the requisite 
knowledge of medical principles that would permit him to render an 
opinion regarding matters involving medical diagnosis or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for service 
connection for Diabetes Mellitus and the benefit-of-the-doubt 
doctrine is not for application. 

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations impose obligations on VA to provide claimants with notice 
and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).

Proper VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  
For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's status has been substantiated.  In October 2003, June 
2004, and July 2009 letters, the RO provided the Veteran with notice 
that informed him of the evidence needed to substantiate entitlement 
to service connection.  The letters also told him what evidence he 
was responsible for obtaining and what evidence VA would undertake to 
obtain.  The letters also told him to submit relevant evidence in his 
possession, and told the Veteran that to substantiate the claim there 
must be evidence of a current disability and a link between the 
disability and service.

The July 2009 letter informed the Veteran of the type of evidence 
necessary to establish a disability rating and effective date.

The Board finds that there has been compliance with the assistance 
requirements of the VCAA.  All available treatment records have been 
obtained. The Veteran has not identified any other available records.  
As to the necessity for an examination as it relates to the issue of 
service connection for Diabetes Mellitus, the Board notes that in 
determining whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence establishing 
that an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's service 
or with another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record to make 
a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

An examination is not warranted under 38 U.S.C. § 5103A(d) because 
there is no competent evidence that the Veteran currently has 
Diabetes Mellitus relating to his period of service.  The Veteran's 
claim turns largely on the location of his service, rather than on 
any medical question.  There is no evidence of a continuity of 
symptoms, nor is there any competent evidence that Diabetes Mellitus 
may be related to service.  Hence examination is not required. 38 
U.S.C.A. § 5103A(d) (West 2002).  Therefore, no further action is 
necessary to assist the claimant with the claim.


ORDER

Service connection for Diabetes Mellitus is denied.  


REMAND

At his November 2009 informal hearing, the Veteran indicated that his 
claim of service connection for bursitis was limited to his right 
shoulder.  Therefore, the Board has listed the issue as such on the 
title page of this decision.  

As it relates to the claim of service connection for right shoulder 
bursitis, the Veteran has indicated that he currently has right 
shoulder bursitis which had its onset in service.  He maintains that 
his current right shoulder bursitis is related to his period of 
service.  

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability; the record 
indicates that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability and 
service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The Veteran's reports of a continuity of symptomatology can satisfy 
the requirement for evidence that the claimed disability may be 
related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  The threshold for finding a link between current disability 
and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); 
McLendon v. Nicholson, at 83.  The Board notes that the Veteran has 
not been afforded a VA examination with regard to his right shoulder.  
Based upon the above reports of a continuity of symptoms since his 
release from service, the Veteran should be afforded a VA examination 
to determine the etiology of any claimed right shoulder disorder and 
its relationship, if any, to his period of service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
examination to determine the nature and etiology 
of any current right shoulder disorder.  All 
indicated tests and studies are to be performed 
and all findings are to be reported in detail.  
The claims folder and a copy of this remand are 
to be made available to the examiner for review 
and such review should be noted in the report.  
The examiner is requested to render an opinion 
as to whether it is at least as likely as not 
(50 percent probability or greater) that any 
right shoulder disorder, including bursitis, is 
related to the Veteran's period of service.  
Complete detailed rationale is requested for any 
opinion that is rendered.  

2.  The Veteran should be advised in writing 
that it is his responsibility to report for the 
VA examination, to cooperate with the 
development of his claim, and that the 
consequences for failure to report for a VA 
examination without good cause include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  
In the event that the Veteran does not report 
for any ordered examination, documentation must 
be obtained that shows that notice scheduling 
the examination was sent to his last known 
address prior to the date of the examination.  
It should also be indicated whether any notice 
that was sent was returned as undeliverable.

3.  To help avoid future remand, the RO must 
ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action is 
not undertaken, or is taken in a deficient 
manner, corrective action should be undertaken 
before the claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development 
deemed appropriate, the RO/AMC should 
readjudicate the remaining issue on appeal.  If 
the benefit sought is not granted, the Veteran 
and his representative should be furnished with 
a supplemental statement of the case containing 
all pertinent laws and regulations and afforded 
an opportunity to respond before the record is 
returned to the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' Appeals 
or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


